Exhibit 10.10
(WYNDHAM LOGO) [y74823y7482302.gif]

www.WyndhamWorldwide.com
December 31, 2008
Thomas Anderson
4 Arrowhead Trail
Sparta, NJ 07871
Dear Tom:
     Reference is made to that letter confirming our discussion regarding your
new expanded responsibilities in connection with your employment with Wyndham
Worldwide Corporation (“Wyndham Worldwide”), dated March 24, 2008 (the “Offer
Letter”). In order to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and guidance
issued thereunder (collectively, “Code Section 409A”), Wyndham Worldwide would
like to further clarify the terms of your bonus, perquisites and severance
benefit set forth in the Offer Letter.
     Your bonus and any bonus modifier under the Wyndham Worldwide bonus plan
will be paid to you at such time as shall be determined by the Compensation
Committee of Wyndham Worldwide’s Board of Directors, but in no event later than
the last day of the calendar year following the calendar year such bonus is
earned. In accordance with our new reimbursement policy, Wyndham Worldwide will
reimburse all taxable business expenses to you on or before the last day of your
taxable year following the taxable year in which the expenses are incurred.
     In the event your employment with Wyndham Worldwide is terminated by
Wyndham Worldwide other than for cause (as defined by Wyndham Worldwide) and
other than in connection with your disability, which prevents you from
performing services for Wyndham Worldwide for a period of 6 months, subject to
the terms and conditions set forth in the Offer Letter, you will receive
severance pay equal to two years of your then current base salary plus target
bonus (excluding bonus modifier) in the form of a lump sum payment no later than
the 60th day following the date of termination; provided that, to the extent
your severance payment is subject to Code Section 409A, your termination of
employment must constitute a “separation from service” under Code Section 409A.
     Although Wyndham Worldwide does not guarantee to you any particular tax
treatment relating to any payments made or benefits provided to you in
connection with your employment at Wyndham Worldwide, it is intended that such
payments and benefits be exempt from, or comply with, Code Section 409A, and all
provisions of this letter and the Offer Letter shall be construed in a manner
consistent with the requirements for avoiding taxes or penalties under Code
Section 409A.





--------------------------------------------------------------------------------



 



     Except as provided herein all terms and conditions set forth in the Offer
Letter shall remain in effect.
Regards,

     
/s/ Mary Falvey
 
Mary Falvey
    Executive Vice President, Human Resources and Enterprise Services
Wyndham Worldwide
   
 
    Understood and accepted as of December 31, 2008
 
   
/s/ Thomas Anderson
 
Thomas Anderson
   
 
   
cc:     S. Holmes
   

